Citation Nr: 1730070	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Montgomery, Alabama RO subsequently acquired jurisdiction.

In April 2011, the Veteran presented testimony before the undersigned veterans law judge (VLJ) at a Board hearing held at the Montgomery RO.  A transcript of the hearing is of record.

In February 2012, the agency of original jurisdiction (AOJ) issued a rating decision that effectuated the Board's January 2012 grant of service connection for PTSD.  A 30 percent rating was assigned, with an effective date of December 8, 2005.  The Veteran has appealed the assigned rating.  See VA Form 9 of April 2016.  
In November 2014 and January 2012, the Board remanded the issue of service connection for a psychiatric disorder other than PTSD for further evidentiary development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran is service-connected for PTSD.  See rating decision of February 2012.  She has also been diagnosed with anxiety disorder not otherwise specified (NOS) (see February 2012 VA examination report) and adjustment disorder with anxiety (see August 2007 VA treatment record).

In November 2014, the Board directed in its remand that, for each psychiatric disorder of the Veteran, a VA psychiatrist or psychologist provide an opinion as to the likelihood that the disorder had its onset during active service or is related to any in-service disease, injury, or event.  It was further specified that the reviewing doctor, in making the determination, must consider the Veteran's lay statements as to relevant symptoms experienced during and following service.

In August 2015, the Veteran underwent a VA examination for PTSD.  The examiner determined that there was no evidence that the Veteran's anxiety disorder results in significant functional limitations with respect to employment.  No further relevant findings or nexus opinion were provided with respect to the anxiety disorder.

In September 2016, a VA psychologist prepared a VA medical opinion report.  The Board also notes that the reviewer initially misstated the RO's request as being for an opinion regarding "whether or not the patient's diagnosis of PTSD given as an outcome of the C&P examination of 2/12 is related to her military experience."  In fact, the RO specifically requested a medical opinion in accordance with the Board's remand's instructions, which related to acquired psychiatric disabilities other than PTSD.  See November 2015 request for physical examination, VA Form 21-2507a.

The reviewing doctor stated that the Veteran's "mental health condition is not due to or caused by her military experience."  The sole rationale offered for the opinion was a quote from the February 2012 VA examination report.  The reviewing doctor provided no indication that the claims folder had been reviewed or that any independent analysis of the Veteran's disorder was made.  The reviewer also failed to show that consideration was given to the Veteran's statements as to her symptoms.  In short, the reviewer merely cited the opinion of the February 2012 examiner and gave no new input on the matter.

Here the reviewer's failure to make any independent findings or to provide an independent rationale makes the report inadequate.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (a failure to provide a basis for a medical opinion goes to the weight or credibility of the evidence).  Adopting the expressed opinion of the earlier VA examiner did not satisfy the September 2016 reviewer's responsibility to provide his own opinion supported by facts that he found in the record.

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board will remand for the medical opinion requested by the Board in November 2014.

Finally, with regard to the increased rating claim for the service-connected PTSD, the Veteran requested a Board hearing via videoconference at her local RO.  However, no hearing has been scheduled.  There is nothing in the record to indicate that the Veteran has been properly notified of a scheduled hearing date and time, or has withdrawn her request for a Board videoconference hearing.  Since the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's case to a qualified VA psychologist or psychiatrist for a supplemental opinion.  The claims folder must be made available for the doctor's reviewer.  If an opinion cannot be provided without an in-person examination of the Veteran, such an examination must be scheduled.

For each acquired psychiatric disorder of the Veteran (other than PTSD) since December 2005, the reviewer is requested to offer an opinion addressing whether it is at least as likely as not (that is, a probability of 50 percent or greater) that:

a) the disorder is separate and distinct from the Veteran's service-connected PTSD;

b) the disorder is due to an injury, disease, or other event or incident of the Veteran's active service; and

c) the disorder was caused by, or aggravated (permanently increased in severity beyond the natural progress of the disease) by, any service-connected disease or injury, to include PTSD.

If any service-connected disability aggravates (that is, permanently worsens) an acquired psychiatric disability of the Veteran (other than PTSD), the reviewing doctor should identify the percentage of disability which is attributable to the aggravation.  In such circumstances, the reviewer should establish the baseline level of severity of the psychiatric disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-PTSD acquired psychiatric disability.

If the Veteran's medical history indicates that the diagnosis of any mental disorder has changed in the period from December 2005 to the present, the reviewer must discuss the prior diagnosis or diagnoses of record and offer an opinion as to whether any given diagnosis represents the progression of a prior diagnosis, a correction of an error in the prior diagnosis, or the development of a new and separate disorder.

The reviewer must consider the relevant, record statements of the Veteran as to her experienced symptoms and their onset.  If there is a medical basis to support or doubt the history provided by the Veteran, the reviewer should provide an explanation.

A rationale for all expressed opinions must be provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Schedule the Veteran for a videoconference hearing before the Board at the Montgomery, Alabama Regional Office only for the issue of entitlement to an initial rating in excess of 30 percent for the service-connected PTSD.  Appropriate notification should be given to the Veteran and her representative, if any, and such notification should be documented and associated with the electronic folder.

3.  After reviewing the record and ensuring that the above development has been completed, readjudicate the claim.  If the benefits sought are not awarded, issue a supplemental statement of the case (SSOC), and afford the Veteran the required opportunity to respond before returning the case to the Board.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




